 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          CLINTON E. CASEY,
 8                                   Plaintiff,
                                                              C18-1358 TSZ
 9                v.
                                                              MINUTE ORDER
10        ARCONIC, INC, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Pursuant to the parties’ Joint Motion to Continue Trial Date and Associated
14
     Pretrial Deadlines, docket no. 96, the Court STRIKES the trial date and all pretrial
     deadlines pending further order of the Court.
15
          (2)    The Court DIRECTS Plaintiff and Defendant Metropolitan Life Insurance
16 Company to file a Joint Status Report within ten (10) days of the filing of this Minute
   Order relating to the status of Plaintiff’s claims against Metropolitan Life Insurance
17 Company.

18          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 6th day of March, 2020.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
